Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 2/4/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 11/9/2020.
Claim Status
Claims 1-14 and 21-26 are pending.
Claims 15-20 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 2/4/2021, have been fully considered, but are moot because the arguments do not apply to new ground of rejections in the following sections.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a third conductive feature in the first dielectric layer (102 according to Fig. 11A)” as recited in claim 5 and “wherein the second barrier layer (116 according to Fig. 11A and claim limitations in base claims 22-21) is in direct contact with the first dielectric layer (102)” recited in claim 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 9 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, it recites the limitation “a third conductive feature in the first dielectric layer”.  “a third conductive feature (120 according to the limitations in base claim 1 and Fig. 11A)” is recited in the base claim 1. It is not clear, in claim 5, “a third conductive feature” refers to which conductive feature.
 The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite, no Figs show “a third conductive feature in the first dielectric layer”. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 5, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding claim 9, it recites the limitation “a second conductive feature adjacent the first conductive feature (110/108 according to the limitations recited in base claim 8 and Fig. 11A), wherein the insulation layer (112) is in direct contact with the second conductive feature”.  However, “a second conductive feature (120 in Fig. 11A)” is recited in the base claim 8. It is not clear, in claim 9, “a second conductive feature” refers to which conductive feature.

As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 9, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding claim 23, it recites the limitation “wherein the second barrier layer (116 according to the limitation in base clam 22-21 and Fig. 11) is in direct contact with the first dielectric layer (102)”.  It is not clear how the second barrier layer is in direct contact with the first dielectric layer.
 The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-13, 21-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen-Hua Yu et al., (US 2014/0213051 A1, of record, hereinafter Yu).
Regarding claim 1, Yu discloses an interconnect structure comprising: 
a first conductive feature (via 32 on the right in Fig. 8) in a first dielectric layer (IMD 24 and ESL 34);
a second conductive feature (metal line 42 including barrier layer 36 and metal containing layer 38 and barrier layer 40 as shown in Fig. 4 on the right in Fig. 8)  aligned with and over the first conductive feature (32_right);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Yu’s Fig. 8, annotated. 
a first insulation layer (dielectric barrier 44 in Fig. 8) over the first dielectric layer (24) and the second conductive feature (42:36/38/40_right);
a second dielectric layer (IMD 46 in Fig. 8) over the first insulating layer (44); 
a contact via (via 50 on the right in Fig. 8) through the first insulation layer (44) and the second dielectric layer (46) and
a third conductive feature (metal line 52 on the right in Fig. 8) on the contact via (50_right), 
wherein a top surface of the contact via (a top surface of the 50_right) is coterminous with a bottom surface of the third conductive feature (bottom surface of the 52_right) along a direction (vertical direction).
	Regarding claim 2, Yu discloses the interconnect structure of claim 1, 
wherein the second conductive feature (42:36/38/40_right) comprises a first barrier layer (36) and a first metal layer (38) over the first barrier layer.  
	Regarding claim 3, Yu discloses the interconnect structure of claim 2, 
50_right) comprises a second barrier layer and a via plug (the via 50 is same as via 32 described in [0017] which has a barrier layer 28 and metal containing layer 30 as shown in Fig. 2).  
Regarding claim 4, Yu discloses the interconnect structure of claim 1, 
wherein the first insulation layer (44 in Fig. 8) is in direct contact with the first dielectric layer (24, no ESL 34 is formed in alternative embodiments as described in [0014]).  
Regarding claim 6, Yu discloses the interconnect structure of claim 1, 
wherein a dielectric constant of the first insulation layer (44) is greater than (the 44 can be made from AlOx or SiN in [0015] which has dielectric constant about 9 or 7.5) a dielectric constant of the second dielectric layer (46, the IMD 46 is similar to IMD 24 described in [0016] which has low-k in the range of 3.5-2.8 described in [0011]).  
Regarding claim 8, Yu discloses an interconnect structure comprising: 
a first conductive feature (metal line 42 including barrier layer 36 and metal containing layer 38 and barrier layer 40 as shown in Fig. 4 on the right in Fig. 8);
a contact via (via 50 on the right in Fig. 8) over and in contact with the first conductive feature (42:36/38/40_right); 
a dielectric layer (IMD 46 in Fig. 8) surrounding the first conductive feature (42:36/38/40_right) and the contact via (50_right) and 
an insulation layer (dielectric barrier 44) between sidewalls of the first conductive feature (sidewalls of 42:36/38/40_right) and the dielectric layer (46) and 
a second conductive feature (metal line 52_right);
44) does not completely cover sidewalls of the contact vial (sidewalls of 50_right),
wherein a top surface of the contact via (a top surface of the 50_right) is coterminous with a bottom surface of the second conductive feature (bottom surface of the 52_right) along a direction (vertical direction).
Regarding claim 10, Yu discloses the interconnect structure of claim 8, 
wherein the first conductive feature (42:36/38/40_right in Fig. 8) comprises a first barrier layer (36) and a metal layer (38), 
wherein the first barrier layer (36 in Fig. 8) and the metal layer (38) are in contact with the insulating layer (44, no ESL 34 is formed in alternative embodiments as described in [0014]).  
Regarding claim 11, Yu discloses the interconnect structure of claim 8, 
wherein the contact via (50_right in Fig. 8) is in contact with the dielectric layer (46).  
Regarding claim 12, Yu discloses the interconnect structure of claim 10, 
wherein the contact via (50_right in Fig. 8) comprises a second barrier layer and a via plug over the second barrier layer (the via 50 is same as via 32 described in [0017] which has a barrier layer 28 and metal containing layer 30 over the 28 as shown in Fig. 2).  
Regarding claim 13, Yu discloses the interconnect structure of claim 12, 
wherein the second barrier layer (the 28 of 50_right in Fig. 8) is disposed between the via plug (the 30 of 50_right) and the dielectric layer (46).  
Regarding claim 21, Yu discloses a contact structure comprising: 
via 32 on the right in Fig. 8) in a first dielectric layer (IMD 24 and ESL 34);
a second conductive feature (metal line 42 including barrier layer 36 and metal containing layer 38 and barrier layer 40 as shown in Fig. 4 on the right in Fig. 8) aligned with and over the first conductive feature (32_right);
a third conductive feature (via 50 on the right in Fig. 8) over the second conductive feature (42:36/38/40_right), 
a first insulation layer (dielectric barrier 47 in Fig. 8) over the first dielectric layer (24/34), the second conductive feature (42:36/38/40_right), and the third conductive feature (50_right); and
a fourth conductive feature (metal line 52 on the right) disposed on the third conductive feature (50_right),
wherein the second conductive feature (42:36/38/40_right) comprises a first barrier layer (36) and a first metal layer (38) over the first barrier layer (36), 
wherein the third conductive feature (50_right) comprises a second barrier layer and a second metal layer over the second barrier layer (the via 50 is same as via 32 described in [0017] which has a barrier layer 28 and metal containing layer 30 over the 28 as shown in Fig. 2),
wherein a top surface of the third conductive (a top surface of the 50_right) is coterminous with a bottom surface of the fourth conductive feature (bottom surface of the 52_right) along a direction (vertical direction).
Regarding claim 22, Yu discloses the interconnect structure of claim 21, 
36) and the second barrier layer (barrier layer of 50, similar to the  barrier layer 28) comprise a metal nitride (metal nitride described in [0014] and [0013]), 
wherein the first dielectric layer (IMD 24 and ESL 34) comprises silicon oxide (IMD 24 contain oxygen and silicon described in [0011]).  
Regarding claim 26, Yu discloses the interconnect structure of claim 21, 
wherein the second conductive feature (42:36/38/40_right in Fig. 8) and the third conductive feature (50_right) comprise vertical sidewalls.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen-Hua Yu et al., (US 2014/0213051 A1, of record, hereinafter Yu) in view of Gurvinder Jolly et al., (US 5,269,880 A, of record, hereinafter Jolly).
Regarding claim 7, Yu discloses the interconnect structure of claim 1, 
wherein the second conductive feature (42:36/38/40_right in Fig. 8) includes a first width throughout a height of the second conductive feature, 
wherein the contact via (50_right) includes a top width at a top surface thereof and a bottom width at a bottom surface thereof, 
Yu does not expressly disclose wherein the top width (of 50_right) is greater than the bottom width (of 50_right), wherein the first width (of 42:36/38/40_right) is greater than the bottom width (of 50_right).  
However, in the same semiconductor device field of endeavor, Jolly discloses the top width of an interconnect structure 40 in Fig. 2 is greater than a bottom width of the interconnect structure 40 and a first width of a portion of metal layer I6 is greater than the bottom width the interconnect structure 40.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yu and Jolly to enable the top width of the contact via to be greater than the bottom width of a contact via, wherein the first width is greater than the bottom width as taught by Jolly in order to create efficient sidewall step coverage and eliminate voids to provide reliable electrical contacts described by Jolly in col. 1, lines 56-66.

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Hua Yu et al., (US 2014/0213051 A1, of record, hereinafter Yu) in view of Hiroyasu Itou, (US 2005/0258484 A1, of record, hereinafter Itou).
Regarding claim 14, Yu discloses the interconnect structure of claim 8, 
Yu does not expressly discloses wherein top edges of the first conductive feature (42:36/38/40_right in Fig. 8) are chamfered. 
However, in the same semiconductor device field of endeavor, Itou discloses top edges of a metal electrodes 346/347/348 in Fig. 36 are chamfered described in [0230].
Yu and ltou to form an interconnect structure where the top edges of the first conductive feature are chamfered as taught by ltou in order to reduce electric field on the corner areas when high voltage is applied as described by Itou in [0230].
Regarding claim 25, Yu discloses the interconnect structure of claim 21, 
Yu does not expressly discloses wherein top edges of the second conductive feature (42:36/38/40_right in Fig. 8) and the third conductive feature (50_right) are chamfered. 
However, in the same semiconductor device field of endeavor, Itou discloses top edges of a metal electrodes 346/347/348 in Fig. 36 are chamfered described in [0230].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine teachings of Yu and ltou to form an interconnect structure where the top edges of the second and third conductive features are chamfered as taught by ltou in order to reduce electric field on the corner areas when high voltage is applied as described by Itou in [0230].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen-Hua Yu et al., (US 2014/0213051 A1, of record, hereinafter Yu) in view of Liang-Yueh Ou Yang, (US 2014/0264920 A1, hereinafter Yang).
Yu does not expressly discloses a capping layer disposed between the first conductive feature (via 32 on the right in Fig. 8) and the second conductive feature (42:36/38/40_right), wherein a composition of the capping layer is different from a of 32), wherein the capping layer comprises copper, cobalt, ruthenium, molybdenum, chromium, tungsten, manganese, rhodium, iridium, nickel, palladium, platinum, silver, gold, aluminum, or a combination thereof, wherein the first conductive feature (32) comprises copper, cobalt, ruthenium, molybdenum, chromium, tungsten, manganese, rhodium, iridium, nickel, palladium, platinum, silver, gold, aluminum, or a combination thereof.  
However, in the same semiconductor device field of endeavor, Yang discloses a cap 202 formed on a via such as 108 can be capped with via cap such as 202 as shown in Fig. 3, the via can be metals such as gold, aluminum, tungsten, cobalt, palladium, nickel, silver, compounds or alloys of the same, or other conductive materials described in [0010] and the cap can be different metals from the via metals such as gold, platinum, silver or ruthenium described in [0016].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Yang’s different via and cap metals for the Yu’s via structure to increase adhesion of subsequent layers or structures, or to alter the surface electrical properties of the via described in [0011 by Yang. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FARUN LU/Primary Examiner, Art Unit 2898